Citation Nr: 0405828	
Decision Date: 03/04/04    Archive Date: 03/19/04

DOCKET NO.  01-07 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased initial evaluation for the 
residuals of a post-operative coronary artery bypass, 
anteroseptal myocardial infarction, currently evaluated as 30 
percent disabling.


REPRESENTATION

Appellant represented by:	Scott A. Robbins, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

M. McBrine, Associate Counsel

INTRODUCTION

The veteran served on active duty from May 1951 to February 
1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri, that granted the veteran entitlement to benefits 
under 38 U.S.C.A. § 1151 for the residuals of a post-
operative coronary artery bypass, anteroseptal myocardial 
infarction, and assigned a 30% evaluation.  The veteran 
disagrees with the level of evaluation assigned.  A hearing 
before the undersigned Veterans Law Judge at the RO (i.e. a 
travel board hearing) was held in September 2003.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

A review of the veteran's hearing testimony dated September 
2003 indicates that the veteran believed that he was 100% 
disabled due to his heart condition.  The veteran's 
representative further indicated in that hearing that, 
although he had been told by medical doctors that the veteran 
was unable to perform a test which could adequately ascertain 
the veteran's MET level, he felt that the veteran could be 
provided with as estimation made by a medical examiner of his 
level of activity, expressed in METS.  The record show that 
the veteran was last examined for VA purposes in 2000.  The 
Board is of the opinion that the veteran should be offered a 
current examination consistent with the criteria necessary to 
evaluate the veteran under the pertinent diagnostic codes.  

Accordingly, this claim is REMANDED for the following 
development:

1.   The RO must review the claims file 
and ensure that all obligations under the 
Veterans Claims Assistance Act of 2000 
have been satisfied.  38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002).  
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

2.  The RO should obtain any additional 
treatment records from the VA medical 
facility in Columbia, Missouri from 
February 2003 to the present.  

3.  Thereafter, the veteran should be 
scheduled for a VA examination to be 
conducted by a cardiologist to determine 
the severity of his residuals of a post-
operative coronary artery bypass.  The 
claims folder should be made available to 
the examiner for review prior to the 
examination.  All necessary tests and 
studies should be accomplished.  A 
complete rational for any opinion 
expressed should be included in the 
report.  If the veteran is unable for 
medical reasons to complete a test that 
can express his workload in terms of 
METs, the examiner must offer an opinion 
which is an estimate of the veteran's 
disability, expressed in METs and 
supported by specific examples, such as 
slow stair climbing or shoveling snow, 
that results in dyspnea, fatigue, angina, 
dizziness, or syncope.  The examiner is 
requested to render an opinion as to the 
impact the veteran's heart disease has on 
his employability.

4.  Following any other development 
deemed appropriate by the RO, the RO 
should re-adjudicate the claim on appeal.  
If the benefit sought is not granted, the 
veteran should be furnished a 
supplemental statement of the case and an 
opportunity to respond.  The case should 
then be returned to the Board, if in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




